Case: 1:17-cv-06260 Document #: 731 Filed: 04/25/19 Page 1 of 2 Page|D #:5361

UNITED STATES DISTRICT COURT
F()R THE NORTHERN DISTRICT OF ILLIN()IS

 

EASTERN DIVISION
STATE OF ILLINOIS,
Plaintit`f,
v.
Case No. l7-cv-6260
CITY OF CHICAGO’ Judge Robert M. Dow Jr.
Defendant.

 

 

AGREED MOTION TO ENTER AGREED FED. R. EVID. 502(d) ORDER

Plaintiff the State of lllinois and Defendant the City of Chicago (collectively, “the Parties”),
through their undersigned counsel, and by agreement, respectfully request that the Court enter the
Agreed Federal Rule of Evidence 502(d) Order, Which is attached to this motion as EXhibit A, and
in support thereof, state as follows:

l. The Parties anticipate that implementing and demonstrating compliance With the
terms of the Consent Decree (Dkt. 713) Will require the production and exchange of documents
and Electronically Stored lnformation in response to requests from the Monitor and her team.

2. To prepare for the potential inadvertent disclosure, exchange, or production of
documents or information designated as contidential, privileged, or protected by the Work-product
doctrine, the Parties have engaged in discussions regarding the terms and scope of the Agreed
Order, attached here as EXhibit A.

WHEREFORE, the Parties respectfully request that this Court enter the Agreed Federal

Rule of Evidence 502(d) Order that is attached to this motion as EXhibit A.

24908960.1

Case: 1:17-cv-06260 Document #: 731 Filed: 04/25/19 Page 2 of 2 Page|D #:5362

Dated: April 25, 2019
The State of Illinois

By: /s/ Shareese Pryor

Shareese Pryor
spryor@atg.state.il.us

Brent D. Stratton

Assistant Attorneys General
Oftice of Illinois Attorney General
100 W. Randolph St., 12th Floor
Chicago, Illinois 60601

(312) 814-3000

24908960.1

Respectfully submitted,
The City of Chicago
By: /s/ Allan T. Slagel

Allan T. Slagel (ARDC #6198470)
aslagel@taftlaw.com

Elizabeth E. Babbitt (ARDC #6296851)
Rachel L. Schaller (ARDC #6306921)
Paul J. Coogan (ARDC #6315276)

Taft Stettinius & Hollister LLP

111 East Wacker Drive, Suite 2800
Chicago, Illinois 60601

(312) 527-4000

Tyeesha DiXon
tyeesha.dixon(chit\/ofchicago.o;g
Chicago Department of Law

121 N. LaSalle Street, 600
Chicago, IL 60614

(312) 744-1806

Case: 1:17-cV-06260 Document #: 731-1 Filed: 04/25/19 Page 1 of 5 Page|D #:5363

EXHIBIT A

24908960.1

Case: 1:17-cV-06260 Document #: 731-1 Filed: 04/25/19 Page 2 of 5 Page|D #:5364

UNITED STATES DISTRICT COURT
F()R THE NORTHERN DISTRICT OF ILLINOIS

 

EASTERN DIVISION
STATE OF ILLINOIS,
Plaintiff,
v.
Case No. 17-cv-6260
CITY GF CHICAGO’ Judge Robert M. Dow Jr.
Defendant.

 

 

AGREED FED. R. EVID. 502(d) AND CONFIDENTIAL DISCLOSURE ORDER
Pursuant to Federal Rule of Evidence 502(d) and the Agreed Confidentiality Order in this
case (“Confidentiality Order”) (Dkt. 31), the parties hereby stipulate to the entry of the following
order (“Order”):
1, For the purposes of this Order, the following definitions shall apply:

A. The “Producing Party” is the party that inadvertently produces a document
This term expressly includes the l\/Ionitor and her team, or individuals or entities Working for her
team (collectively, “the Monitor”).

B. The “Receiving Party” is the party that receives an inadvertently produced
document This term expressly includes the l\/lonitor.

C. v An “inadvertently produced document” or “inadvertent production” is a
document or electronically stored information (“ESI”) that a party to this litigation provides to the
opposing party or the Monitor, but that should have been Withheld by the Producing Party, in
Whole or in part, based on a claim of privilege, Work~product protection, confidentiality as defined
in the Confrdentiality Order, or other restrictions on disclosure, and for Which the Producing Party

provides the notice required in this Order. This term also expressly includes any document or ESI

24908960.1

Case: 1:17-cV-06260 Document #: 731-1 Filed: 04/25/19 Page 3 of 5 Page|D #:5365

that the Monitor provides to any party, but that should have been withheld, in whole or in part, on
any of the bases enumerated in this definition

2. Pursuant to the agreement of the parties under Federal Rule of Evidence 502(d), the
Confidentiality Order, and this order of the Court, no disclosure, production, or exchange of
documents or information in this case shall constitute a waiver of any applicable privilege, work-
product protection, or confidentiality designation in this or any other federal or state proceeding
This Order applies to any documents or ESI disclosed, exchanged, produced, or discussed whether
intentionally or inadvertently, among the parties, the Monitor, their counsel, and/or any of their
agents (such as vendors and experts) in the course of this litigation

3. This Order applies regardless of whether the documents or ESl describe or relate to
actions taken in this litigation, or in any other.

4. Upon learning of an inadvertent production, the Producing Party shall promptly
give the Receiving Party and all counsel of record notice of the inadvertent production The notice
shall identify the document or ESI, or the portion of the document or ESl, that was inadvertently
produced, and the first date the document or ESI was produced. If the Party that produced a
document or ESl claims that only a portion of the document or ESI was inadvertently produced,
the Party shall provide with the notice of inadvertent production a new copy of the document or
ESl with the allegedly privileged or confidential portions redacted or appropriately designated

5. Upon receiving notice of an inadvertent production or upon determining that a
document or ESI received is known to be privileged or confidential, the Receiving Party must
promptly return, sequester, or destroy the specific document or ESI and any copies it has, and shall
destroy any notes that reproduce, copy, or otherwise disclose the substance of the privileged or

confidential information ln order to comply with the lllinois State Records Act, SILCS 160/1 et

24908960.1

Case: 1:17-cV-06260 Document #: 731-1 Filed: 04/25/19 Page 4 of 5 Page|D #:5366

seq., when applicable, the Illinois Attorney General’s Office will meet the requirements of this
paragraph through sequestration The Receiving Party may not use or disclose the document or
ESl until the claim is resolved lf the Receiving Party disclosed the document or information before
being notified, it must take reasonable steps to retrieve and prevent further use or distribution of
such document or ESI until the claim is resolved

6. To the extent that any Party or the Monitor obtains any privileged or confidential
information, documents, or communications through inadvertent disclosure, the Party or the
Monitor will not use such information, documents, or communications in this or any other
litigation

7. lf the Receiving Party challenges a claim that a document or ESI is properly
privileged or properly designated as confidential, the Receiving Party may, in connection with a
good-faith motion to challenge the privilege or confidential designation, make reference to the
contents of the document or ESI in any paper submitted to the Court, so long as such filing is made
under seal. lf requested by the Receiving Party, the Producing Party shall provide such document
or ESI to the Court for an in-camera review in conduction with prosecution of a challenge motion

8. If the Court sustains a claim that a produced document or produced ESI is properly
a privileged or confidential document or ESI, the Receiving Party shall, within seven days of the
Court’s order, return the privileged or confidential document or ESI and any copies it has, destroy
any notes relating to the privileged or confidential document or ESI and any electronic copies of
the privileged or confidential document or ESI, and advise the Producing Party in writing of the
return and destruction ln order to comply with the lllinois State Records Act, SILCS 160/l er Seq.,
when applicable, the lllinois Attorney General’s Office will meet the requirements of this

paragraph through sequestration

24908960.1

Case: 1:17-cV-06260 Document #: 731-1 Filed: 04/25/19 Page 5 of 5 Page|D #:5367

9. Nothing in this Order shall be construed to require the production of any document

or ESI that a Party or the Monitor contends is protected from disclosure by an applicable privilege

or the work-product doctrine

Dated:

 

U.S. District Judge

We so move and agree to abide by the terms of this Order.

The State of Illinois

By: /s/ Shareese Pryor

Shareese Pryor

spryor@ ,atg.state.il.us

Brent D. Stratton

Assistant Attorneys General
Office of Illinois Attorney General
100 W. Randolph St., 12th Floor
Chicago, Illinois 60601

(312) 814-3000

24908960.1

The City of Chicago
By: /s/ Allan T. Slagel

Allan T. Slagel (ARDC #6198470)
aslagel@taftlaw.com

Elizabeth E. Babbitt (ARDC #6296851)
Rachel L. Schaller (ARDC #6306921)
Paul J. Coogan (ARDC #6315276)

Taft Stettinius & Hollister LLP

111 East Wacker Drive, Suite 2800
Chicago, Illinois 60601

(312) 527~4000

Tyeesha Dixon
tveesha.dixon@citvofchicago.org
Chicago Department of Law

121 N. LaSalle Street, 600
Chicago, lL 60614

(312) 744-1806

